Citation Nr: 1812342	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for primary lateral sclerosis (PLS).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In January 2018, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's PLS is a variant of amyotrophic lateral sclerosis (ALS).


CONCLUSION OF LAW

The criteria for service connection for PLS, as a variant of ALS, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.318 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

38 C.F.R. § 3.318 establishes a presumption of service connection for ALS for any Veteran who develops ALS at any time after separation from service, unless (1) there is affirmative evidence that it was not incurred during or aggravated by service; (2) there is affirmative evidence that it is due to the Veteran's own willful misconduct; or (3) the Veteran did not have continuous active service of 90 days or more.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PLS is a variant of ALS.  The October 2012 VA examiner indicated that the Veteran had PLS and not ALS, but he did provide an opinion as to whether PLS was a variant of ALS.  On the other hand, the August 2014 medical opinion from Dr. R.E., along with medical articles submitted by the Veteran, indicate that PLS is considered a variant of ALS.  Thus, the Board finds that the medical evidence of record shows that it is at least as likely as not that his neurological disability is a variant of ALS, and warrants presumptive service connection under 38 C.F.R. § 3.318.


ORDER

Entitlement to service connection for PLS, as a variant of ALS, is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


